[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________           FILED
                                                        U.S. COURT OF APPEALS
                                      No. 10-10063        ELEVENTH CIRCUIT
                                ________________________ DECEMBER 13, 2010
                                                               JOHN LEY
                                                                CLERK
                        D.C. Docket No. 3:09-cv-00406-TJC-MCR

CHARLTON E. BELL,

lllllllllllllllllllllPlaintiff - Appellee,

versus

ATLANTIC TRUCKING COMPANY, INC.,
TED SPARKS,

lllllllllllllllllllllDefendants - Appellants.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                     (December 13, 2010)



Before BARKETT and MARTIN, Circuit Judges, and HUNT,* District Judge.

PER CURIAM:

         *
        Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.
      Atlantic Trucking Company, Inc. and Ted Sparks, the manager of their

terminal in Jacksonville, Florida appeal from the denial of their Motion to Dismiss

or, in the alternative, Compel Arbitration of Charlton Bell’s employment

discrimination claim. Appellants contend that Bell’s employment agreement

mandates arbitration pursuant to the Federal Arbitration Act (“FAA”). However,

9 U.S.C. § 1 provides that the mandatory arbitration provisions of the FAA do not

apply to “contracts of employment of seamen, railroad employees, or any other

class of workers engaged in foreign or interstate commerce.” The district court

found that Bell was an employee as contemplated by section 1 of the FAA, and

thus the arbitration agreement in his contract was not enforceable. Based on the

facts in this record, we cannot say the district court erred in concluding that Bell

was an employee of Atlantic Trucking and thus not subject to compulsory

arbitration under the FAA.

      AFFIRMED




                                          2